Citation Nr: 1640698	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  03-01 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for vision loss.

3.  Entitlement to an initial compensable rating for service-connected allergic rhinitis.

4.  Entitlement to an initial compensable rating for service-connected plantar warts of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1994 to September 1998, with 7 months and 18 days of prior active service; and from March 2008 to January 2009, including service in Afghanistan from May to November 2008.  He also had additional service in the Reserves, with active duty from training (ACDUTRA) from March to August 1985; June to July 1986; June 1987; and in June 1988.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by a Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Denver, Colorado, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran testified at hearings before an Acting Veterans Law Judge (AVLJ) in April 2003 and September 2011.  However, the AVLJ who conducted both hearings is no longer serving as an AVLJ with the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing.  38 C.F.R. § 20.707.  As such, correspondence was sent to the Veteran in May 2012 inquiring whether he desired a new hearing.  He responded in June 2012 that he did not wish to appear at a hearing and requested that his case be considered based upon the evidence of record.

This case was previously before the Board in March 2004, April 2005, April 2006, and August 2012.  In March 2004, the Board remanded the case for further development.  In April 2005, the Board denied service connection for fibromyalgia and vision impairment and compensable ratings for the service-connected allergic rhinitis and plantar warts of the right foot.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which subsequently vacated the Board's April 2005 decision pursuant to the instructions of an October 2005 Joint Motion for Remand (JMR).  The Board subsequently issued a remand in April 2006.  The Board again remanded the issues in August 2012 for additional development. 

The August 2012 Board decision also remanded the claim of service connection for vision impairment to include dry eye and conjunctivitis.  Service connection was established for dry eye and conjunctivitis by a November 2015 rating decision.  However, the Veteran has asserted loss of vision beyond refraction as due to his service-connected disabilities.  As service connection for loss of vision acuity has not been established, the Board has recharacterized the issue on appeal. 

The Board notes that additional issues, to include increased ratings for gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS), increased rating for sinusitis, and earlier effective date for service connection for esophageal stricture, which have been substantively appealed to the Board are not decided herein as the Veteran has requested a Board hearing. 

The issues of entitlement to service connection for fibromyalgia and vision loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, plantar warts of the right foot have not been manifested by limitation of motion of the right foot; do not affect the head, face, or neck, are not deep and do not cause limited motion, do not cover an area or areas of 144 square inches (929 square cm) or greater, and are not unstable, or painful on examination; and do not result in any other functional limitations.

2.  The Veteran's allergic rhinitis is manifested by sinus polyps.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for plantar warts of the right foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7529, 4.118, Diagnostic Code 7819 (2015).

2.  The criteria for a 30 percent rating for allergic rhinitis are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

VA's duty to notify for the increased rating claims was satisfied by letters dated March 2011, May 2007, and March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The AOJ obtained and considered the Veteran's service treatment records as well as post-service VA, Social Security Administration (SSA), and private treatment records.  Neither the Veteran, nor his attorney, has identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The Veteran underwent multiple VA examinations, including most recently in April 2014.  The Board finds that adequate information is associated with the claims file to rate the Veteran's claims.  Neither the Veteran nor his representative has alleged that the examinations were inadequate for rating purposes.  Moreover, the Board finds that the examinations were adequate in order to evaluate the Veteran's right foot plantar warts and allergic rhinitis, as it includes an interview with the Veteran, a review of the record and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's claims and no further examination is necessary.

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Neither the Veteran nor his attorney has indicated that either disability has worsened since the 2014 VA examination.  Furthermore, per VA medical records since the examination, the Veteran has received regular treatment and evaluation of his feet and sinus problems from VA and private treatment providers, and has not indicated a worsening of either disability.

Additionally, in April 2003 and September 2011, the Veteran provided testimony during a hearing before a Veterans Law Judge.  The hearing was adequate as the VLJ who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the Veteran nor his representative have alleged any deficiency in the conducting of his Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  As noted above, the Veteran declined the opportunity to testify before a different VLJ after being notified that the AVLJ who conducted the April 2003 and September 2011 hearings was no longer adjudicating cases before the Board.  Accordingly, the Board finds that the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76, 80 (2012)

It is clear from the Veteran's communications that the Veteran is cognizant as to what is required of him and of VA.  Moreover, the Veteran has been represented by an attorney and an accredited representative in this matter.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel 'is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error').  The Veteran and his representative have not indicated there is any outstanding evidence relevant to his claims.

After review of the previous development in this appeal, the Board also finds that there has been substantial compliance with the previous Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased Rating Claims

Laws and Regulations- General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Staged ratings are appropriate for an initial rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

      A.  Right Foot Plantar Warts 

Rules and Regulations

The Veteran contends that his service-connected right foot plantar warts are more severe than indicated by his noncompensable rating.  

The RO rated the Veteran's right foot plantar warts under Diagnostic Code 7819, for benign skin neoplasms, which is in turn rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7803, or 7805), or impairment of function.

The Board notes that the diagnostic code for skin was revised, effective October 23, 2008, and those regulatory changes will apply to all applications for benefits received by VA on or after October 23, 2008.  It specified that a veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  Thus, the most recent October 23, 2008 criteria would only apply to claims received on and after the effective date, and the Veteran has to request review under the new regulations if he was rated under the prior regulations.  The Veteran has not requested review under the new regulations.  

Diagnostic Code 7801 provides that scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant a 10 percent rating for an area or areas exceeding 6 square inches (39 square cm.) but less than 12 square inches (77 sq. cm.).  Higher ratings are available for scars of greater area.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Note (1).

Diagnostic Code 7802 provides a 10 percent rating for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 square cm) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating is warranted where there are three or four scars that are unstable or painful, and a 30 percent rating is warranted where there are five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Factual Background and Analysis

In November 2001, the RO granted service connection and assigned a noncompensable rating for plantar warts of the right foot, effective from August 2000.  The RO noted that his service medical records showed treatment for the disability in 1996, 1997, and 1998.  The RO also reported that private records showed that in January 1999 and March 1999 the Veteran was treated for plantar warts on the right foot with injection therapy.

The Veteran was examined by VA in November 2002 in connection with his claim.  The Veteran reported having multiple warts excised from spring to fall of 1999.  He stated that warts recurred approximately nine months prior to the current examination.  The Veteran reported having no treatment in the past twelve months.  The examiner stated that there were no warts on the right foot.  Calluses were noted on the first and fifth plantar metatarsophalangeal joint.  The diagnosis was no wart on either foot at this time, calluses, and bilateral feet.

During an April 2003 Board hearing, the Veteran testified that it had been a year since he had a recurrence of his right foot plantar wart.  He stated that when he notices a recurrence happening, he treats with a patch.  He reported the warts come and go and occur about every 4 to 5 months.  He does not seek treatment because he can treat it on his own.  He reported that when he has recurrence, it feels calloused, like a raised bump.  He stated he treats the warts when they are small, so he does not notice pain.  

The Veteran was afforded an additional VA compensation examination in May 2004.  A report from that examination notes that the claims file was reviewed by the examiner.  The Veteran repotted having warts on the bottom of his right foot since 1985.  Historically, it was noted that the warts were treated with topical therapy with resolution, and that the Veteran had no recurrence last year.  It was reported that he was currently asymptomatic.  A physical examination showed the right plantar surface to be normal without plantar warts or other abnormalities.  The diagnosis was history of plantar warts; right foot since 1985, current quiescent.  The examiner stated that the Veteran has had a history of plantar warts since 1985.  It was stated that these plantar warts had been self-treated and that the problem was clinically quiescent. 

During an April 2010 VA examination, the Veteran reported that he has intermittent trouble with warts of the right foot.  He had one episode in the last year of one wart which he treated himself with the above over-the-counter salicylic acid preparation which resolved the wart.  He was not on corticosteroids or immunosuppressive drugs.  He did not have a wart present today, he reports.  He had no residual from previous wart including no pain or tenderness, itching, or disfigurement, or functional impairment.  Physical examination showed no warts on the right foot.  There was also no scarring, disfigurement, or reduction in functional use of the foot.  There was no itching, exudation, or exfoliation present and no pain or tenderness of the feet.  Range of motion was normal without pain.  The diagnosis was plantar wart resolved without residual. 

The Veteran was again evaluated by VA in April 2014.  The examiner noted the Veteran was last examined for his plantar wart condition in April 2010.  Since that time, the Veteran reported he self-treats for recurrent plantar warts 1-2 times per year with over the counter salicylic acid.  He claimed that this treatment always resolves the wart.  He stated that he begins treating the warts when they are still small.  He also stated that he treats for 4 days on average which always resolves the wart completely.  He denied any current warts or symptoms regarding this right foot condition.  He reported he has not missed any days of work in the 12 months prior to November 2013 for this condition.  On physical examination, there were no visible plantar warts.  

Based on the foregoing, the Board finds that an initial compensable rating for right foot plantar warts is not warranted.  In this regard, the Board initially notes that there is no evidence, and there are no contentions by the Veteran, that his right foot plantar warts have resulted in any limitation of motion.  As such, a rating under for limitation of motion is not warranted.  The Board further finds that the Veteran's service-connected right foot plantar warts do not affect his head, face, or neck, are not deep and do not cause limited motion, do not cover an area or areas of 144 square inches (929 square cm) or greater, and are not unstable or painful on examination.  As such, ratings under Diagnostic Codes 7800, 7801, 7802, and 7804 are not warranted.  The Veteran's service-connected right foot plantar warts additionally do not have any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804.  As such, a rating based on disabling effects under Diagnostic Code 7805 is not warranted.

The Board has considered rating the Veteran's right foot plantar warts under other Diagnostic Codes pertaining to disabilities of the skin, including dermatitis or eczema, for example.  VA medical records reflect that the Veteran has been using over-the-counter topical medication to treat his right foot plantar warts one to two times per year.  As the Veteran reported they are topical treatments, these medications would not meet the criteria for a compensable disability rating under Diagnostic Codes that pertain to skin disabilities not specifically affecting exposed areas, as these require systemic therapy for treatment.  Other Diagnostic Codes refer the rater to Diagnostic Codes 7801-7805, which have been addressed above.  The criteria under the remaining Diagnostic Codes include symptoms not applicable to those shown here.  As such, rating the Veteran's skin disability under another Diagnostic Code would not be appropriate given the circumstances in this case.  38 C.F.R. § 4.118, Diagnostic Codes 7806-7833.

Therefore, the Board finds a compensable rating for right foot plantar warts is not warranted. 


	B.  Allergic Rhinitis

Rules and Regulations

The RO evaluated the Veteran's allergic rhinitis under Diagnostic Code 6522.  Under this code provision, a 30 percent evaluation is assigned for allergic rhinitis with polyps.  A 10 percent evaluation is warranted for allergic rhinitis without polyps, but with greater than 10 percent obstruction of nasal passage on both sides, or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522.  

The Board notes that Diagnostic Code 6522 does not provide a noncompensable disability evaluation.  However, in every instance where the schedule does not provide for a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. 4 31.

Factual Background and Analysis

The Veteran was seen for allergies and rhinitis in service on several occasions.  

On VA examination in November 2002, the Veteran reported that he suffered from fall and spring allergy attacks.  A physical examination showed 10 percent nasal obstruction on the right and 50 percent nasal obstruction on the left.  Left suborbital tenderness to palpation was present on the left, with no purulent discharge or crusting.  The diagnosis was allergic rhinitis.

In March 2003, the Veteran underwent bilateral endoscopic anterior/posterior ethmoidectomy, bilateral endoscopic middle maxillary antrostomy with tissue removal, bilateral endoscopic spherioidotomy, nasal septal reconstruction, and bilateral submucous resection of interior turbinates.

On VA examination in May 2004, the Veteran said he continued to require medication including Rhinocort, Zyrtec, and Mucinex.  He stated that these medications had cleared his nasal passages and improved his symptoms significantly.  A physical examination showed mild erythema in the nasal mucosa, with no evidence of nasal obstruction or polyps.  The pertinent diagnosis was allergic rhinitis.

An August 2004 VA CT report noted an impression of progression of bilateral inferior maxillary sinus mucosal disease with improved superior left maxillary sinus polypoid mucosal disease.  

In a December 2005 letter from Dr. M., the examiner indicated the Veteran was originally seen in 2004 for chronic rhinosinusitis.  The physician noted that the Veteran has had medical treatment, which was unsatisfactory.  He was placed on immunotherapy for his allergies. 

A July 2007 CT report showed scattered small polyps or cysts within the posterior right ethmoid sinus and adjacent sphenoid sinus.  The impression included mild residual mucoperiosteal thickening and minimal polypoid changes. 

During a December 2007 VA examination, the examiner noted the Veteran underwent surgery on sinuses/nose in January 2003, which improved the condition somewhat, particular with deviated septum.  The Veteran reported symptoms of itchy nose, sneezing, and purulent drainage.  He complained of frequent trouble breathing and hoarseness.  Upon physical examination, the examiner noted no signs of nasal obstruction, and no nasal polyps present.  There was no evidence of septal deviation.  The diagnosis was chronic allergic rhinitis. 

During an April 2010 VA examination, the Veteran reported that his symptoms are triggered by seasonal allergens in the spring and fall and are intermittent, but occur 7 out of the 12 months of the year.  He stated he treats them with the many medications by alternating them.  He does not take them all at once.  He reported he felt that they work differently and that different ones help at different times and takes them as needed.  Upon physical examination, the examiner noted there are no nasal polyps.  There was 20% obstruction of the right naris and 10% obstruction of the left naris.  There was no septal deviation.  The throat was normal on examination.  There was no cervical adenopathy or axillary adenopathy.  There was no facial tenderness, swelling, or redness.  The diagnosis was allergic rhinitis.  

A November 2010 VA sinus examination report noted there was boggy nasal mucosa with approximately 20% obstruction right naris and 10% obstruction left naris.  There were no bilateral nasal polyps.  There was very mild tenderness to palpation over the bilateral paranasal sinus area. 

The Veteran was again evaluated by the VA in April 2014.  At that time, the Veteran reported he has been taking Flonase and Zyrtec approximately 200 days per year for his symptoms.  He stated that the medications help with nasal congestion but that this congestion is chronic and does not resolve completely.  He also complained of chronic itchy eyes, sneezing, congestion and nasal drainage.  Upon physical examination, there was no evidence of greater than 50 % obstruction of the nasal passage on both sides, complete obstruction of the right or left side, permanent hypertrophy of the nasal turbinates, nasal polyps, or granulomatous conditions.  

Based upon the forgoing, the Board finds that the evidence is, at least, in equipoise that the Veteran's allergic rhinitis causes polyps.  In reaching the conclusion, the Board places probative value on CT reports dated in August 2004 and July 2007.  The Board finds the VA examiners' conclusions that the Veteran's allergic rhinitis did not cause polyps was limited by the physical examination of only the nose.   

A 30 percent is the highest evaluation under Diagnostic Code 6522.  As noted previously, the Veteran is separately service connected for sinusitis. 

	C.  All Increased Rating Claims

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected right foot plantar warts and allergic rhinitis; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for the disabilities is not warranted.  See Fenderson, supra.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as 'marked interference with employment' and 'frequent periods of hospitalization.'  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's right foot plantar warts and allergic rhinitis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is currently evaluated.  Specifically, the rating criteria for disabilities of the skin contemplate the location, characteristics, and area affected by the service-connected skin disability and any functional limitations attributed to the disability.  Additionally, the rating criteria for allergic rhinitis contemplate nasal obstruction and physical manifestations such as polyps.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his service-connected right foot plantar warts and allergic rhinitis.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected right foot plantar warts.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his allergic rhinitis or right foot plantar wart disabilities.  Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Throughout the appeal period, entitlement to an initial 30 percent rating for service-connected allergic rhinitis is granted.

Entitlement to an initial compensable rating for service-connected plantar warts of the right foot is denied.


REMAND

The Veteran asserts he has fibromyalgia incurred during service and manifested by gastrointestinal problems.  However, the Board notes that the Veteran is separately service-connected for esophageal stricture, GERD and IBS.  Private treatment records dated in March and April 2000 included a diagnosis of fibromyalgia.  In a November 2000 letter, the Veteran's treating physician stated that the diagnosis of fibromyalgia would require evaluation by a rheumatologist.  Although the Veteran underwent multiple VA examinations, none were completed by a rheumatologist.  The Board finds a remand is necessary for a VA examination by a rheumatologist.    

The Board notes that the Veteran is currently service-connected for dry eye and conjunctivitis.  However, the Veteran asserts he has vision impairment beyond these disorders caused by service.  An August 2015 VA treatment note included diagnoses of refractive error, blepharitis, dry eye symptoms, cataracts, and vitreous degeneration.  VA examinations dated in May 2004 and April 2014 includes only a diagnosis of refractive error.   

The Board notes that certain eye disorders, such as refractive errors, are not considered diseases or injuries for VA compensation purposes, as they are considered congenital or developmental defects.  See 38 C.F.R. §§ 3.303(c), 4.9.  Thus, in general, service connection may not be granted for congenital or developmental defects.  See 38 C.F.R. § 3.303(c).  However, under certain circumstances, service connection may be warranted for congenital or developmental diseases, as opposed to defects.  See VAOPGCPREC 82-90; see also 38 C.F.R. § 3.306.  Additionally, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90.  As the Board is without medical expertise to determine whether the Veteran's claimed vision loss disability is solely due to a congenital or developmental defect, such as a refractive error, the VA examiner should address any congenital or developmental disabilities with adequate rationale.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed fibromyalgia, to include any private or VA rheumatology consultations.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination by a rheumatologist to ascertain the nature and etiology of the Veteran's claimed fibromyalgia.

The Veteran's electronic claims file, including a copy of this remand, must be made available and reviewed by the examiner prior to the examination.

After reviewing the evidence of record and conducting a thorough evaluation of the Veteran, and with consideration of the Veteran's lay statements, the examiner must address whether the Veteran has a current diagnosis of fibromyalgia.  The examiner should address the previous diagnosis of fibromyalgia noted in the private treatment records.  

For all previously and currently diagnosed fibromyalgia, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder is etiologically related to or incurred during active service.  

The examiner must provide a complete explanation for his/her opinion, citing to evidence in the record, medical literature, or other sources when necessary to support the conclusion reached.

3.  After completing directive #1, schedule the Veteran for a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed vision loss disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.

All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

(a)  The examiner should identify, with specificity, all current diagnoses pertinent to the Veteran's claimed vision loss disability (other than service-connected dry eye and conjunctivitis).

 (b)  Indicate whether any identified eye disorder constitutes: (i) a congenital or developmental disease, (ii) a congenital or developmental defect, or (iii) an acquired disease or injury.

For VA purposes, the term 'disease' is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90.  On the other hand, the term 'defect' would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See id.

(c)  For any congenital or developmental defect that is identified, the examiner should opine as to whether the Veteran now has any additional disability due to an in-service disease or injury superimposed upon such congenital or developmental defect, other than service-connected dry eye and conjunctivitis.

(d)  For any congenital or developmental disease that is identified, the examiner should opine as to whether the disease clearly and unmistakably existed prior to service, and if so, whether it clearly and unmistakably underwent no permanent increase in severity as a result of active service.

(e)  For each current diagnosis that is not a congenital or developmental defect, and/or did not preexist service, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition is caused by, or otherwise etiologically related to, the Veteran's active military service.

In rendering the above opinions, the examiner should consider and discuss the Veteran's reported history and contentions, as well as any other pertinent medical nexus evidence of record.  

A complete rationale should be provided for any opinion expressed.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


